internal_revenue_service director exempt_organizations rulings and agreements department of the treasury p o box cincinnati ohio number release date date date employer_identification_number person to contact - id contact telephone numbers uil name legend dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that m was recognized as exempt from federal_income_tax under sec_501 private_foundation as defined in sec_509 of the code and that it is classified as a your letter indicates that m will operate a grant-making program to aid individuals with tuition travel room and board and other fees associated with preparing for full time christian ministry or seminary teaching a master's degree or the primary awarding of grants will be for those pursuing a post-bachelor degree such as a doctorate in theology or divinity some grants may be awarded to individuals for post-doctoral studies such as additional coursework or an academic or research fellowship at graduate school or seminary travel that occurs as part of the academic program in which the grant recipient is engaged where travel is funded it will be limited to a the grant program will be publicized through professors and other educators an individual must meet the following criteria to be eligible to submit an application_for a grant - be preparing for full time christian ministry or for teaching or providing academic or institutional leadership at seminary or other theological institution a christian name ein - - - - - have completed the necessary pre-requisites for entering the degree or other educational program and be accepted at educational_institution described in sec_170 a ii a post-secondary be a member in good standing of a local church have a minimum of a most recent academic degree b average for coursework associated with their be highly recommended by faculty or administrative staff be able to demonstrate attempts to secure scholarship funds from two or more sources in addition to m applications including a proposal narrative will be considered by m's board_of directors their application aid in a manner that fulfills the mission of m which is inspire teach and encourage leaders ministers and other motivated individuals to live fully grow spiritually and serve christ more effectively recipients will be selected based on the quality of generally the applicant must be proposing to use the to creatively to x grants will be awarded in a typical year for the foreseeable future a typical grant will be in the range of y up until foundation assets grow dollars no disqualified_person as defined in sec_4946 will be eligible to receive a grant grant if that individual is directly or indirectly by any decision regarding the grant in no event will an individual be involved in approving a in a position to receive a private benefit grantees will be required to sign an agreement with m to confirm grantee's intention of using the funds solely for the purposes of the grant and to repay the grant if m determines that the funds have been misused must also agree to provide periodic reports to m on how grant funds are being used when funds have been completely spent in order to account for and verify the proper use of grant funds and to indicate the progress the grantee has made toward the goals described in the grant proposal in addition a final written report must be submitted to m grantees m may withhold and or recover grant funds in the event that the funds are or appear to be misused agreed-upon reports will be sufficient cause to seek recovery_of grant funds any failure of the grantee to provide the all reports submitted by grantee will be reviewed by m information from grantee or from a source other than grantee indicates that grant funds might be misused m will investigate the situation and withhold additional distributions to grantee in the meantime investigation determines that grant funds have been misused m will take all reasonable steps to recover the grant funds if review of the if the m will maintain all information related to the grant including application materials and all other information used to evaluate the prospective name ein grantee identification of all grantees including any relationship to m the amount and purpose of each grant and information subsequent to the grant received by m for the purpose of ensuring compliance with the grant requirements and investigating jeopardized grants if any sec_4945 and b taxable_expenditures made by a private_foundation of the code impose certain excise_taxes on sec_4945 means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g of the code provides that the term taxable_expenditure sec_4945 of the code provides that sec_4945 apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to that a procedure approved in advance if is demonstrated shall not it the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 study pincite b a an educational_organization described in section to be used for and is the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 name ein in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 b code is further is based of the it the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 determination only covers the grant programs described above approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request of the code thus this any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 a precedent of the code provides that it may not be used or cited as you must report any future changes in your grant making procedures keep a copy of this letter in your permanent records please we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
